In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
           ___________________________
                No. 02-20-00109-CV
           ___________________________

          GHASSAN ABDULLA, Appellant

                            V.

EMPLOYERS MUTUAL CASUALTY COMPANY, Appellee


        On Appeal from the 67th District Court
               Tarrant County, Texas
           Trial Court No. 067-315180-20


    Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
          Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On September 24, 2020, we notified appellant that his brief had not been filed

as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal.



                                                        Per Curiam

Delivered: October 22, 2020




                                            2